                                                            Case 5:17-cv-02514-JGB-SHK Document 316-1 Filed 09/09/20 Page 1 of 3 Page ID
                                                                                             #:6560



                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                      UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on          Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17                                              DECLARATION OF DAVID VAN
                                                                                Plaintiff,                 PELT IN SUPPORT OF
                                                           18                                              DEFENDANT THE GEO GROUP,
                                                                      vs.                                  INC.'S EX PARTE APPLICATION
                                                           19                                              TO SHORTEN TIME AND
                                                                THE GEO GROUP, INC.,                       ADVANCE HEARING ON
                                                           20                                              DEFENDANT'S MOTION TO
                                                                                Defendant.                 CONTINUE TRIAL AND
                                                           21                                              PRETRIAL DATES AND REOPEN
                                                                                                           DISCOVERY
                                                           22   THE GEO GROUP, INC.,                       TAC Filed:       September 16, 2019
                                                                                                           SAC Filed:       December 24, 2018
                                                           23                   Counter-Claimant,          FAC Filed:       July 6, 2018
                                                                      vs.                                  Complaint Filed: December 19, 2017
                                                           24                                              Trial Date:      February 2, 2021
                                                           25   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           26   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           27
                                                                                Counter-Defendant.
                                                           28                                          1                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                54324559;1
                                                                DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                                 SHORTEN TIME
                                                            Case 5:17-cv-02514-JGB-SHK Document 316-1 Filed 09/09/20 Page 2 of 3 Page ID
                                                                                             #:6561



                                                            1                          DECLARATION OF DAVID VAN PELT
                                                            2         I, David Van Pelt, declare as follows:
                                                            3         1.     I am an attorney licensed to practice law in the State of California. I am a
                                                            4   Partner at the law firm Akerman, LLP which serves as counsel of record for
                                                            5   Defendant The GEO Group, Inc. (GEO) in this action. The matters set forth herein
                                                            6   are known to me of my own personal knowledge, unless set forth on information and
                                                            7   belief in which case I am so informed and believe the matters to be true.
                                                            8         2.     This declaration is made in support of GEO's Ex Parte Application to
                                                            9   Shorten Time and Advance Hearing on Defendant's Motion to Continue Trial and
                                                           10   Pretrial Dates and Reopen Discovery.
                                                           11         3.     On August 21, 2020, GEO applied for an Ex Parte Application to
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Continue the Discovery and Motion Cutoffs. The Court denied GEO's application on
                LOS ANGELES, CALIFORNIA 90071




                                                           13   August 24, 2020; however, the Court ordered the parties to "meet and confer"
AKERMAN LLP




                                                           14   regarding the Court's Scheduling Order and "file a properly noticed motion" to
                                                           15   continue the dates.
                                                           16         4.     I participated in numerous meet and confer phone conferences with
                                                           17   Plaintiffs' counsel regarding possible continuance of the pending deadlines in the case.
                                                           18   I participated in phone conferences with plaintiffs' counsel on August 24, August 28,
                                                           19   August 29, and September 4. During a phone call with counsel for Plaintiff Andre
                                                           20   Free on August 28, he stated words to the effect that GEO had satisfied its meet and
                                                           21   confer obligation regarding the filing of a motion to continue trial. Despite these
                                                           22   efforts, counsel for the Parties were unable to reach agreement regarding an
                                                           23   appropriate modification of the Scheduling Order. In fact, Plaintiffs' counsel would
                                                           24   not agree to any change to the September 14 deadline, and no change to any pending
                                                           25   deadlines in this case except for a two-week extension on the date for hearing
                                                           26   dispositive motions.
                                                           27
                                                           28                                            1                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                54324559;1
                                                                DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                                 SHORTEN TIME
                                                            Case 5:17-cv-02514-JGB-SHK Document 316-1 Filed 09/09/20 Page 3 of 3 Page ID
                                                                                             #:6562



                                                            1         5.     The Motion to Continue Trial and Pretrial Dates and Reopen Discovery
                                                            2   ("Motion to Continue") was filed on September 4. On that date, I requested that
                                                            3   counsel for Plaintiffs agree to some sort of expedited briefing schedule, so that the
                                                            4   Motion to Continue could be heard on shortened time. Plaintiffs' counsel declined to
                                                            5   agree to any modified schedule.
                                                            6         6.     GEO's Motion to Continue raises essentially the same arguments and
                                                            7   issues which were already briefed by Plaintiffs in response to GEO's Ex Parte
                                                            8   Continuance, which was filed with the Court on August 21, 2020.
                                                            9
                                                           10         I declare under the penalty of perjury under the laws of the United States of
                                                           11   America and the State of California that the foregoing is true and correct.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12         Executed on this 9th day of September 2020 at Los Angeles, California.
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                                                                                /s/David Van Pelt
                                                           14                                                   David Van Pelt
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28                                            2                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                54324559;1
                                                                DECLARATION OF DAVID VAN PELT IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                                 SHORTEN TIME
